Citation Nr: 1448316	
Decision Date: 10/30/14    Archive Date: 11/05/14

DOCKET NO.  10-11 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include depression and posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Dixon, Associate Counsel



INTRODUCTION

The Veteran had active service from October 1977 to February 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

This case was previously before the Board in September 2012 and May 2013, and each time was remanded for additional development.  Specifically, in May 2013, the Board requested that the RO obtain the Veteran's Social Security Administration (SSA) records and disability determination, conduct additional development regarding the Veteran's purported in-service stressor, and provide a VA examination to address the etiology of his claimed psychiatric disorder.  The Board finds the requested actions were completed and the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App.  268 (1998).

This appeal was processed using the Virtual Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  The Veteran does not have a current diagnosis of PTSD as that disorder is defined under the applicable diagnostic criteria.

2.  The weight of the evidence is against a finding that the Veteran's currently diagnosed acquired psychiatric disability either began during or was otherwise caused by his military service.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disability, to include depression and PTSD, have not been met.  38 U.S.C.A. § 1131 (2013); 38 C.F.R. § 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that he is entitled to service connection for a psychiatric disability, to include depression and PTSD, which he claims is due to his experiences in active service.  

In general, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§ 1131; 38 C.F.R. § 3.303.  Establishing service connection generally requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).  Service connection may be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d). 

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant. 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102 (2013).

As an initial matter, the Board notes that the only medical opinion of record regarding a PTSD diagnosis rendered a finding that the Veteran does not have PTSD.  See VA Examination dated January 2013 (finding that the "Veteran does not meet the DSM-IV criteria for PTSD.")  Although the Veteran claims to have PTSD, he lacks the medical training and expertise needed to diagnose himself with that mental disorder.  See Young v. McDonald, 2013-7116, 2014 WL 4400766 (Fed. Cir. Sept. 8, 2014); see also Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) ("It is generally the province of medical professionals to diagnose or label a mental condition, not the claimant.")  As there is no medical opinion providing a PTSD diagnosis under VA criteria, the Board finds that the preponderance of the evidence shows that the Veteran does not have a current diagnosis of PTSD, and therefore there can be no claim on that basis.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Accordingly, the remainder of this decision is limited to psychiatric conditions other than PTSD.

The Board does not dispute that the Veteran has a current diagnosis of depression.  Thus, the dispositive questions in this care relate to the in-service incurrence and nexus elements for service connection.

The Veteran's October 1977 entrance examination shows a normal psychiatric evaluation.  The Board notes that due to the Veteran's declination, he did not receive a separation examination.  However, the Veteran's service records contain no treatment for, or diagnosis of, any psychiatric condition during active service.  Nonetheless, the Veteran claims that he became depressed after seeing someone shot and killed during basic training in Augusta, Georgia, and has not been the same since.  

The Veteran's VA medical records indicate that he first sought mental health treatment in November 2004, following a DUI conviction.  See VA Mental Health/Addictions Integrated Intake Assessment, dated November 29, 2004.  Relevant to the current appeal, when asked if he had ever had "terrible experiences that most others never go through, such as being attacked, sexually assaulted or raped, being in combat, being in a bad accident, in a fire, a flood or natural disaster, or threatened with a weapon," the Veteran responded "no."  The Veteran has since received sporadic psychiatric treatment at the VA medical center (VAMC) in Chicago, Illinois.  During the Veteran's treatment, PTSD screening consistently produced negative results.  Notably, when asked if he had ever had any experience that was so frightening, horrible, or upsetting that, in the past month, he had any nightmares about it, the Veteran consistently responded "no."  See, e.g., VA outpatient record dated January 16, 2007; April 1, 2008; April 2, 2009; January 16, 2013.  

The Veteran's claims file is devoid of reference to any purported shooting incident or problems during service until October 2008.  At that time, the Veteran indicated that he was having dreams about basic training, resulting in cold sweats and difficulty sleeping over the last 6 months.  See VA outpatient treatment records, dated October 23, 2008.  In November 2009, the Veteran was admitted to the emergency room at the Chicago VAMC claiming to have PTSD symptoms.  During a mental health evaluation that same day, the Veteran stated that he was having dreams in which people were shooting at him or a dog was chasing him.  See VA outpatient treatment record, dated November 19, 2009.  

A February 2010 mental health treatment note shows that the Veteran stated he witnessed someone get killed as he was about to finish basic training and became depressed as a result.  He also stated that after the incident he stayed in trouble, received an Article 15, and began to use drugs and alcohol as a means to self-medicate.  In his March 2010 Substantive Appeal (VA Form 9), the Veteran stated that he was depressed during service and at separation.

Following the Board's September 2012 remand of the Veteran's claim for additional development, the RO requested additional details regarding this incident from the Veteran.  To date, however, the Veteran has failed to respond.  Nevertheless, the RO used information provided by the Veteran during the January 2013 VA examination to request information from the Richmond County Sheriff's Office in Augusta, Georgia.  The Sheriff's Office responded that there was no record of the Veteran or an assault in which he was a witness, during the time period in which he was in basic training.

The Board finds that the Veteran's account of a shooting incident during basic training to be not credible.  First, the Richmond County Sheriff's Office found no record of the Veteran or any incident in which he was a witness.  The Board acknowledges that the Veteran may have seen a shooting and was not documented as a witness, and so does not consider the lack of police records dispositive as to whether he actually witnessed any such incident.  However, it is certainly probative.  Furthermore, there is no evidence in the Veteran's medical or personnel records to otherwise suggest that he witnessed someone get killed.  Although the Veteran contends that witnessing the shooting led to his disciplinary problems resulting in dismissal from service, he appeared to have disciplinary problems as early as his first week of basic training, well before he claims he saw a shooting.  See Discharge Recommendation, dated January 23, 1978.

Additionally, the Veteran's assertion that the shooting currently causes him to have dreams, flashbacks, cold sweats, and depression is inconsistent with his medical records.  He failed to mention the shooting incident at all until February 2010, despite ongoing mental health treatment since November 2004.  The Veteran's statement in October 2008 that he was having nightmares about basic training is at odds with his endorsements during PTSD screenings from January 2007 to January 2013 that he did not have nightmares due to a traumatic incident.  It is reasonable to expect that during the course of the Veteran's treatment, specifically when asked about traumatic experiences, he would have mentioned the incident.  Furthermore, the Veteran's assertion in February 2010 that the depression and stress resulting from the shooting incident is related to his current symptoms is at odds with an April 2008 SSA medical evaluation in which he attributed his depression to his inability to work.  See Internal Medicine Evaluation, dated April 18, 2008.

In sum, the Board finds that the Veteran's account of witnessing a shooting during basic training is neither reliable nor consistent with the other evidence of record, and thus, not credible.

With respect to a nexus between the Veteran's current psychiatric condition and purported in-service depression, the Veteran was provided a VA examination in April 2014 to determine the nature and etiology of his psychiatric condition.  The examiner provided an opinion following a review of the Veteran's claims file, as well as electronic records in VBMS and Virtual VA.  The examiner concluded that the Veteran's psychiatric condition was less likely than not (less than 50 percent probability) incurred in or caused by the purported in-service event.  Rather, the examiner found it reasonable to conclude that the Veteran's depressive disorder was attributable to his more current physical and situational stressors unrelated to his military experiences.  In reaching that conclusion, the examiner noted that the Veteran experienced increasing depressive symptoms in the last 5 or 6 years, shortly after he started experiencing medical problems.  Of note, the Veteran was diagnosed with cardiomyopathy, hypertension, and hyperlipidemia, and had surgery in 2006.  Additionally, he retired from his job in 2007, and was experiencing marital problems.  The Board finds the VA examiner's opinion to be well-supported and, therefore, of significant probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

The Board notes that the first indication of psychiatric treatment is not until November 2004, close to 30 years after the Veteran left the military.  The Board is entitled to consider this delay in seeking treatment and reporting mental health symptoms.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The Board finds that this delay is consistent with, and so amplifies the probative value of, the April 2014 VA examiner's opinion.

The Board has also considered a December 2012 letter from the Veteran's treating psychiatrist, Dr. R.D., in which he states that the Veteran's psychological conditions have a direct link to his time in the military.  The Board finds Dr. R.D.'s opinion to be of no probative value.  While a medical professional is assumed to be competent to make such an opinion, Dr. R.D.'s findings have some inconsistencies.  Notably, he states that "all [of the Veteran's] conditions have links to his military engagement for which he is receiving current treatments," despite the fact that the Veteran does not have any service-connected disabilities.  Additionally, Dr. R.D. bases his opinion as to the Veteran's current depression on the Veteran's account of the shooting incident.  Because Dr. R.D.'s opinion was based on an inaccurate factual premise, and is otherwise unsupported by sufficient rationale, the Board affords it no probative weight.  Miller v. West, 11 Vet. App. 345, 348 (1998) (medical opinions must be supported by clinical findings in the record, and conclusions of medical professionals which are not accompanied by a factual predicate in the record are not probative medical opinions).

There is no other medical opinion that relates the Veteran's current psychiatric condition to service.  Although the Veteran claims he became depressed after witnessing the alleged shooting incident while in service, the Veteran lacks the medical training and expertise needed to provide a complex medical opinion such as diagnosing mental health condition and determining the etiology of an acquired psychiatric condition.  See Jandreau, 492 F.3d at 1376-77; see also Clemons, 23 Vet. App. at 6.

Because the medical evidence of record weighs against a finding that the Veteran's acquired psychiatric disorders are related to his active service, the Board finds that there is no etiological link between the Veteran's active military service and any currently diagnosed acquired psychiatric disorder.  The Veteran's claim of entitlement to service connection for an acquired psychiatric disorder necessarily fails.  Shedden, 381 F.3d at 1167. 

The evidence is not in equipoise, so the benefit-of-the-doubt rule does not apply. Gilbert, 1 Vet. App. at 53-56.  Accordingly, entitlement to service connection for an acquired psychiatric disorder is denied.

Veterans Claims Assistance Act of 2000

The Veteran does not assert that there has been any deficiency in the notice provided to him under the Veterans Claims Assistance Act of 2000 (VCAA).  Notice letters dated in December 2012 and June 2013 are of record.  The RO has obtained pertinent records including the Veteran's service treatment records, service personnel records, VA outpatient treatment reports, and SSA records.  The Board also finds that the VA has complied with the September 2012 and May 2013 remand order of the Board.  In response to the Board's remands, the RO obtained the records noted above.  The Veteran was provided with VA examinations in January 2013 and April 2014, and has made no allegations as to the inadequacy of any medical opinion.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of the examination).  The Veteran was also given an opportunity to provide additional information regarding the shooting incident.  Despite the Veteran's failure to provide any additional information, the RO contacted the Richmond County Sheriff's Office to verify the Veteran's story.  The case was then readjudicated in an April 2014 SSOC.  Therefore, VA has complied with the remand orders of the Board.

Accordingly, the Board finds that no further development of the claim is necessary to reach a decision on the Veteran's psychiatric disability claim. 


ORDER

Entitlement to service connection for an acquired psychiatric disability, to include depression and PTSD, is denied.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


